Title: Felons and Rattlesnakes, 9 May 1751
From: Franklin, Benjamin
To: 


In the eulogy which he delivered before the French Academy of Sciences on Nov. 13, 1790, the Marquis de Condorcet noted that Franklin sometimes made a point in conversation with a fable, tale, or anecdote. “Chargé de demander l’abolition de l’usage insultant d’envoyer les malfaiteurs dans les Colonies, le Ministre lui allégait la nécessité d’en délivrer l’Angleterre. Que diriez-vous, répondit-il, si nous ordonnions l’exportation des serpens à sonnette?” Condorcet added in a footnote that he had often heard Franklin recount this witticism, and that some French newspapers had badly garbled it. Paul L. Ford first identified Franklin’s essay in the Gazette as the probable original of this anecdote.
 
To the Printers of the Gazette.
By a Passage in one of your late Papers, I understand that the Government at home will not suffer our mistaken Assemblies to make any Law for preventing or discouraging the Importation of Convicts from Great Britain, for this kind Reason, “That such Laws are against the Publick Utility, as they tend to prevent the Improvement and Well Peopling of the Colonies.”
Such a tender parental Concern in our Mother Country for the Welfare of her Children, calls aloud for the highest Returns of Gratitude and Duty. This every one must be sensible of: But ’tis said, that in our present Circumstances it is absolutely impossible for us to make such as are adequate to the Favour. I own it; but nevertheless let us do our Endeavour. ’Tis something to show a grateful Disposition.
In some of the uninhabited Parts of these Provinces, there are Numbers of these venomous Reptiles we call Rattle-Snakes; Felons-convict from the Beginning of the World: These, whenever we meet with them, we put to Death, by Virtue of an old Law, Thou shalt bruise his Head. But as this is a sanguinary Law, and may seem too cruel; and as however mischievous those Creatures are with us, they may possibly change their Natures, if they were to change the Climate; I would humbly propose, that this general Sentence of Death be changed for Transportation.
In the Spring of the Year, when they first creep out of their Holes, they are feeble, heavy, slow, and easily taken; and if a small Bounty were allow’d per Head, some Thousands might be collected annually, and transported to Britain. There I would propose to have them carefully distributed in St. James’s Park, in the Spring-Gardens and other Places of Pleasure about London; in the Gardens of all the Nobility and Gentry throughout the Nation; but particularly in the Gardens of the Prime Ministers, the Lords of Trade and Members of Parliament; for to them we are most particularly obliged.
There is no human Scheme so perfect, but some Inconveniencies may be objected to it: Yet when the Conveniencies far exceed, the Scheme is judg’d rational, and fit to be executed. Thus Inconveniencies have been objected to that good and wise Act of Parliament, by virtue of which all the Newgates and Dungeons in Britain are emptied into the Colonies. It has been said, that these Thieves and Villains introduc’d among us, spoil the Morals of Youth in the Neighbourhoods that entertain them, and perpetrate many horrid Crimes: But let not private Interests obstruct publick Utility. Our Mother knows what is best for us. What is a little Housebreaking, Shoplifting, or Highway Robbing; what is a Son now and then corrupted and hang’d, a Daughter debauch’d and pox’d, a Wife stabb’d, a Husband’s Throat cut, or a Child’s Brains beat out with an Axe, compar’d with this “Improvement and WELL PEOPLING of the Colonies!”
Thus it may perhaps be objected to my Scheme, that the Rattle-Snake is a mischievous Creature, and that his changing his Nature with the Clime is a mere Supposition, not yet confirm’d by sufficient Facts. What then? Is not Example more prevalent than Precept? And may not the honest rough British Gentry, by a Familiarity with these Reptiles, learn to creep, and to insinuate, and to slaver, and to wriggle into Place (and perhaps to poison such as stand in their Way) Qualities of no small Advantage to Courtiers! In comparison of which “Improvement and Publick Utility,” what is a Child now and then kill’d by their venomous Bite,—or even a favourite Lap-Dog?
I would only add, That this Exporting of Felons to the Colonies, may be consider’d as a Trade, as well as in the Light of a Favour. Now all Commerce implies Returns: Justice requires them: There can be no Trade without them. And Rattle-Snakes seem the most suitable Returns for the Human Serpents sent us by our Mother Country. In this, however, as in every other Branch of Trade, she will have the Advantage of us. She will reap equal Benefits without equal Risque of the Inconveniencies and Dangers. For the Rattle-Snake gives Warning before he attempts his Mischief; which the Convict does not. I am Yours, &c.
Americanus
